DETAILED ACTION
The following Non-Final office action is in response to application 16/981,638 filed on 9/16/2020. Examiner notes priority claims to PCT/JP2019/008808 filed 3/6/2019 and JP2018-053215 filed 3/20/2018. IDS filed 5/20/2021 and 9/16/2020 have been considered.
Status of Claims
Claims 1-10 are currently pending and have been rejected as follows. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method). Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-9 are directed toward the statutory category of a machine (reciting a “system”). Claim 10 is directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1 and 10 are directed to an abstract idea by reciting a visitor table generation part configured to generate a visitor table used to record information of a visitor who visits a store; and a visitor table management part configured to delete the information of the visitor who leaves the store from the visitor table after a predetermined process. The claims are considered abstract because these steps recite a mental process like concepts performed in the human mind (including an observation, evaluation, judgement, opinion). The claims record information of a visitor who visits a store and deletes the information of the visitor who leaves the store which is an observation.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a store management device) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor 
	Dependent claims 2-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6 and 10 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Taira et al, US Publication No. 2016/0189162 A1, hereinafter Taira. As per,

Claims 1, 10
Taira teaches
A store management device comprising: /
A store management method comprising:
a visitor table generation part configured to generate a visitor table used to record information of a visitor who visits a store; (Taira [0029] “The visiting customer (visitor) DB 102a stores visiting customer information of each visiting customer (visitor)”)
and a visitor table management part configured to delete the information of the visitor who leaves the store from the visitor table after a predetermined process.  (Taira [0070] “Upon receiving the notification of the confirmation of exiting, a post-process module 281 of the store server 102 deletes the visiting customer information of the present customer from the visiting customer DB”)
Claim 2
Taira teaches
further comprising a sales management part configured to generate a sales management table used to record sales management information including the visitor and product information of a product held by the visitor.  (Taira fig. 3B noting the settlement terminal and the Visiting 
Claim 3
Taira teaches
further comprising a store-leaving approval part configured to make a store-leaving approval of the visitor when the information of the visitor is deleted from the visitor table.  (Taira [0068] “after completing the settlement process, the settlement module 263 may notify the store server 102 of the content of settlement, etc. The store server 102, which received the notification of the content of settlement, may notify the center server 101 of the content of settlement. The center server 101, which received the notification of the content of settlement, may update the membership information of the membership DB 101a”; [0070] “the post-process module 281 of the store server 102 may delete the visiting customer information of the present customer, upon receiving the notification of the completion of settlement from the settlement module 263”)
Claim 6
Taira teaches
wherein the visitor table management part is configured to record the information of the visitor on the visitor table due to nonexistence of the information of the visitor on the visitor table when recording the product information of the product held by the visitor on the sales management table.  (Taira [0103]) “the processor 131 of the settlement terminal 103 executes, as a process taking the place of ACT 206 to ACT 208, a process of requesting the store server 102 to execute face authentication, and acquiring a result of the face authentication. For example, the processor 131 sends, together with the face information of the person of settlement, a request for the face authentication with the face information 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Taira in view of
Whiteman et al, WO 2018/009977 A1, hereinafter Whiteman. As per,

	Claim 4
Taira does not explicitly teach
wherein the predetermined process is a settlement of products purchased by the visitor, and wherein the store-leaving approval part makes the store-leaving approval of the visitor when the sales management table records unsettled product information.  
Whiteman however in the analogous art of retail monitoring teaches
wherein the predetermined process is a settlement of products purchased by the visitor, and wherein the store-leaving approval part makes the store-leaving approval of the visitor when the sales management table records unsettled product information.  (Whiteman [0071] “Based on determining the validity of multiple future instalments, the instalment payment server 5 then sends 270, over the communications network 15, a confirmation to the POS system 13 to generate an indication that one or more goods or services can be released to the customer 3. The operator at the merchant 11, on receiving this indication, may then allow the customer 3 to leave with the goods or services”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors 
	Claim 5
Taira does not explicitly teach
further comprising a settlement management part configured to make a settlement request when the visitor table records the information of the visitor while the sales management table records41 the unsettled product information.  
Whiteman however in the analogous art of retail monitoring teaches
further comprising a settlement management part configured to make a settlement request when the visitor table records the information of the visitor while the sales management table records41 the unsettled product information.  (Whiteman [0057] “The customer 3 may then indicate to the merchant 11 that they wish to make the payment by multiple future instalments. Thus the POS system 13 may then receive 301 an indication that the customer 3 intends pay for the total amount 31 by multiple future instalments 33 as well as a customer identifier” noting the customer identifier mapped to the visitor information recorded at the time of the settlement request and the settlement request mapped to the POS system and the future installments being set up for the unsettled product)
The rationales to modify/combine the teachings of Taira with/and the teachings of Whiteman are presented in the examining of claim 4 and incorporated herein.
	
Claims 7 and 9 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Taira in view of
Alvarez et al, US Publication No. 2017/0091850 A1, hereinafter Alvarez. As per,


Taira does not explicitly teach
wherein upon determining a plurality of visitors belonging to a same accompanying group, the visitor table management part is configured to record information of the plurality of visitors on the visitor table in association with each other.  
Alvarez however in the analogous art of retail monitoring teaches
wherein upon determining a plurality of visitors belonging to a same accompanying group, the visitor table management part is configured to record information of the plurality of visitors on the visitor table in association with each other.  (Alvarez [0018] “The invention herein utilizes mobile electronic devices carried by visitors and devices otherwise interacted with by visitors while shopping in a real-world shopping venue to identify the visitors as belonging to a group”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Taira’s store visitors management to include recording members belonging to a group in view of Alvarez in an effort to encourage collaborative shopping (see Alvarez ¶ [0018] & MPEP 2143G). 
Claim 9
Taira does not explicitly teach
further comprising an action detection part configured to determine whether the product held by the visitor is transferred to the other visitor belonging to the same accompanying group, wherein the sales management part is configured to integrate and record the sales management information of the visitor and sales management information of the other visitor on the sales management table.  
Alvarez however in the analogous art of retail monitoring teaches
further comprising an action detection part configured to determine whether the product held by the visitor is transferred to the other visitor belonging to the same accompanying group, wherein the sales 
The rationales to modify/combine the teachings of Taira with/and the teachings of Alvarez are presented in the examining of claim 7 and incorporated herein.

Allowable Subject Matter
Claim 8 would be allowable if rewritten in independent form and to overcome the rejections above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8812370 B2; US 20130226718 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624